Bates, Judge,
delivered the opinion of the court.
In this case an appeal was allowed the defendant by the Circuit Court of Eranklin county, on the 15th day of April, 1861; and now at the March term, 1862, the appellant having failed to file a transcript of the record in the office of the clerk of this court, the respondent produces to the court a transcript of the record, (from which it appears that an appeal was granted as above stated,) and moves the court to affirm the judgment of the court below. No good reason being shown why it should not be done, the motion is granted.
Judgment affirmed.
Judges Bay and Dryden concur.